Citation Nr: 0522086	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  95-11 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to recognition of the appellant as the 
helpless child of the veteran and, if so, whether such 
recognition is warranted.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran had active service from August 1965 to October 
1969.  He died in October 1969, while serving on active duty.  
The appellant is a stepson of the veteran.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in March 1994 by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

Board decisions in March 1998, September 1999, and August 
2002 have denied the appellant's appeal.  Each Board decision 
was, in turn, appealed by the appellant to the United States 
Court of Appeals for Veterans Claims (Court) and vacated by 
the Court.  Most recently, upon an April 2003 joint motion to 
remand by the Secretary of Veterans Affairs and the 
appellant, the court vacated the Board's August 28, 2002, 
decision and remanded the matter to the Board for further 
proceedings.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  The Court has 
mandated that VA ensure strict compliance with the provisions 
of the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

The April 2003 joint motion to remand by the parties before 
the Court stated that the Board's August 2002 decision did 
not have adequate reasons and bases to show that VA had 
complied with the duty to notify and the duty to assist 
pursuant to the VCAA and its implementing regulations.  With 
regard to the duty to assist, the joint motion stated in 
effect that VA's duty to assist in this case required the 
Board to obtain a medical opinion from a physician of the 
Veterans Health Administration under the provisions of 
38 C.F.R. § 20.901(a) or a medical opinion from an 
independent medical expert (IME) under the provisions of 
38 C.F.R. § 3.328.  The Board, accordingly, requested an 
opinion from an IME on the medical issues in the case.  The 
IME's opinion was received in November 2004 and a clarifying 
addendum to the IME's opinion was received in April 2005.  
The appellant and his representative were provided with 
copies of the IME's opinion and her clarifying addendum to 
her opinion.  The action to fulfill VA's duty to assist 
pursuant to the VCAA and its implementing regulations which 
the joint motion by the parties before stated was required 
has thus been completed.

With regard to VA's duty to notify pursuant to the VCAA and 
its implementing regulations, in Disabled American Veterans, 
et. al., v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348-1349 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit held that 38 C.F.R. 
§ 19.9(a)(2)(ii), which required the Board "to provide the 
notice required by 38 U.S.C. [§] 5103(a)" and that the 
claimant has "not less than 30 days to respond to the 
notice" was invalid because it was contrary to 38 U.S.C. 
§ 5103(b), which provides the claimant one year to submit 
evidence.  Consequently, 38 C.F.R. § 19.9 was amended to 
eliminate the provision required the Board to provide the 
notice required by 38 U.S.C. § 5103(a) and to provide instead 
that, if correction of a procedural defect or any other 
action is essential for a proper appellate decision, a 
Veterans Law Judge shall remand the case to the agency of 
original jurisdiction, specifying the action to be 
undertaken.  See 69 Fed. Reg. 53807-53808 (September 3, 
2004).  Therefore, as stated in the joint motion to remand by 
the parties before the Court, the Board must remand this case 
to the RO via the AMC in order to fulfill VA's duty to notify 
the veteran under the VCAA.

Accordingly, this case is REMANDED to the AMC for the 
following:

1. The AMC should send the appellant a 
letter concerning his attempt to reopen 
his claim of entitlement to recognition 
as the helpless child of the veteran 
which complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159 (2004).  
The AMC should specifically inform the 
appellant of the nature of evidence 
necessary to substantiate his claim for 
recognition as the helpless child of the 
veteran, what evidence, if any, VA will 
request on his behalf, and what evidence 
he is requested to provide.  The RO 
should also request the appellant to 
submit any evidence in his possession 
that is potentially probative of his 
claim.  

2.  Then, the AMC should re-adjudicate 
the appellant's claim based on 
consideration of the entire evidence of 
record.  If the benefit sought on appeal 
is not granted to the appellant's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case and afforded the 
appropriate period of time to respond.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the appellant unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter which the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


